Title: To Thomas Jefferson from Robert Patterson, 18 April 1804
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
            18th. Apr. 1804
          
          Understanding  from the Secretary at War to Dr. Hunter of this  expedition is fitting out for the purpose of exp  of the rivers &c of Louisiana, I hope it will not be  as officious in me to recommend to your notice a gentleman, who I am persuaded would do no dishonour to any appointment which you might think proper to give him, either in this or in any other similar undertaking.
          The gentleman I allude to is Dr. Jonathan Moore, a son of the late Col. David Moore, a distinguished patriot of of N. Jersey—Dr. Moore is an unmarried man, of about 30 years of age, of unblemished character, a skillful surgeon and physician, and has been in that capacity two voyages to the E Indies.—He is well acquainted with the use of such instruments, and with such astronomical calculations, as are necessary to determine the latitude & longitude of places by celestial observation; which he constantly practised while at sea. He has been sundry times employed by a charitable institution in this city (The Widows fund) in exploring, making , & giving descriptions of their lands in some of the back counties of this State, which service he executed in a very able and satisfactory manner—
          Since his last return from the E. Indies, he has not engaged in the regular practice 
  but is now settling the estate of lately .
          On mentioning, , the subject of this present application, I received  which I take the liberty of enclosing; from which you  that his services are at your command.—
          
          Relying on your goodness to excuse this freedom, I remain, with the most perfect esteem, your obedient servant—
          
            Rt Patterson
          
        